      Case 8:19-cv-03352-DKC Document 30 Filed 09/08/20 Page 1 of 34



                 IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF MARYLAND

                                    :
BEVERLY E. LOEW
                                    :

     v.                             :   Civil Action No. DKC 19-3352

                                    :
DAI GLOBAL, LLC
                                    :

                           MEMORANDUM OPINION

     Presently pending and ready for resolution in this diversity

breach of contract/failure to hire action is the motion to dismiss

filed by Defendant DAI Global, LLC (“DAI”).           (ECF No. 22).       The

issues have been briefed, and the court now rules, no hearing being

deemed necessary.    Local Rule 105.6.        For the following reasons,

the motion to dismiss will be granted in part and denied in part.

I.   Background

     Unless otherwise noted, the following facts are set forth in

the complaint.      Plaintiff Beverly E. Loew (“Ms. Loew”) is an

attorney and legal consultant who lives and works in Arlington

County, Virginia.      DAI is a consultancy working in economic

development and public health.          It has its principal place of

business   in   Bethesda   Maryland,    and   each   of   its   members    is

incorporated under Delaware law (ECF No. 12), so it is a citizen

of both Delaware and Maryland.
         Case 8:19-cv-03352-DKC Document 30 Filed 09/08/20 Page 2 of 34



     Sometime prior to Spring 2016, Ms. Loew and a former colleague

named Robert Bond (“Dr. Bond”)1 began to speak about a master

contract (“task order”) set to be released by the United States

Agency for International Development (“USAID”), soliciting bids

for a project in Ukraine.           The project was to incorporate and

extend government work already done and “was expected to include

. . . technical assistance on non-bank financial topics on which

[Plaintiff] was among the few known authorities available.”               Dr.

Bond believed Ms. Loew could add to a proposal in seeking the award

for a firm and invited her to collaborate.             In return, Ms. Loew

alleges, he agreed that Ms. Loew would be “compensated for her

work on the proposal with a position on the task order if it was

awarded to the firm with which Bond was working.”

     Relying on this promise, she spent the next two months working

“on spec[ulation],” which appears to be industry jargon for working

for free, but with the prospect of future employment on that work.

Under the terms required by USAID, she was listed as an “essential

personnel” on the task order.        She said the consideration for this

work “was understood to be compensation for the days she worked on

[the] task order at a market rate that was consistent with her


     1 Ms. Loew alleges a number of additional (though mostly
ancillary) facts in the first fifteen pages of her opposition that
do not appear in her complaint and thus are not properly before
the court. (ECF No. 28-1). However, she does begin referring to
Robert Bond as “Dr. Bond” instead of merely “Bond,” and so this
honorific with be used throughout.
                                       2
      Case 8:19-cv-03352-DKC Document 30 Filed 09/08/20 Page 3 of 34



market value adjusted” but “adjusted downward to the highest ‘fully

burdened’ rate USAID would permit for a person” of Ms. Loew’s skill

and experience.     Dr. Bond hoped to work with his current firm on

the bid, but, when the request from USAID was released on April

22, 2016, his firm was not invited to bid.         Because of this, Dr.

Bond sought and secured release from that firm to partner with a

different firm that was invited to bid on submitting a proposal.

     It was not until May 5, 2016 that Dr. Bond told Ms. Loew that

he had agreed to work with DAI in “spearheading their proposal.”

Up until that date, little substantive work seems to have taken

place on the proposal.    Plaintiff states, “[i]t was not well-known

at the time that he was available to develop a proposal for the

new USAID financial sector work.”       (emphasis added).     Nor was Dr.

Bond’s only apparent progress on the proposal well known: he had

“locked down” “key personal,” including himself and two Ukrainian

professionals, as well as “essential personnel,” including Ms.

Loew and “four or five” other US expatriate professionals “to work

on the proposal.”      It was after DAI officially engaged Dr. Bond

and his team that Ms. Loew and Dr. Bond began exchanging ideas on

the specifics of that proposal together. Subsequently, DAI reached

out to “conduct the due diligence” USAID required of it before

putting her forward as part of the proposal.         She says that both

DAI and Dr. Bond, as their agent, sought to craft a “statement of

work” that would define her role within the proposal, and by

                                    3
        Case 8:19-cv-03352-DKC Document 30 Filed 09/08/20 Page 4 of 34



extension, the project.       She contributed in various ways to this

joint    effort.   In   particular,   she   “provided   responses    to   all

technical issues addressed to her.”            She also “wrote proposal

components for a large portion of the non-bank financial sector

work” contained therein.        Ms. Loew says that she was careful to

draft her portions of the proposal, particularly its “analysis”

component, in a way to make it easy to incorporate it into the

eventual work plan.      She alleges that, as their team made USAID’s

short list, she worked with Dr. Bond to address “key issues USAID

raised” with respect to the original proposal.            Ms. Loew alleges

that, as selection neared, Dr. Bond wrote to her, “we would be

sunk without you.”       Ultimately, DAI won the bid and were awarded

the task order in mid-October.

        Ms. Loew says she was told (presumably by an employee at DAI)

not to make plans for Thanksgiving as she was one of the U.S.

expatriates designated as “essential personnel.” They were to be

“mobilized” (presumably to Kyiv) once Dr. Bond, the “Chief of

Party,” could get USAID’s approval.         Periodically she was asked by

Dr. Bond to edit and provide revisions to her statement of work.

Somewhat ambiguously, Plaintiff alleges that, when she asked a DAI

employee named Zoe Benezet-Parsons (“Ms. Benezet-Parsons”) in Kyiv

to a commit on dates for the project, she “demurred.”             Plaintiff

continues, however, to explain that she herself had reservations

about committing to any dates.

                                      4
            Case 8:19-cv-03352-DKC Document 30 Filed 09/08/20 Page 5 of 34



        She was never offered a formal consulting or employment

agreement throughout these discussions.                   She says that, once the

news of the award went public, she tried to see if such an agreement

was forthcoming, but “was rebuffed” by Dr. Bond.                    She states that

when Ms. Benezet-Parsons asked about her availability, Ms. Loew

would        respond   inquiring    about       the    terms   of   her   engagement,

particularly “a timetable.”            While Ms. Benezet-Parsons continued

to try to nail down dates and flights, Ms. Loew contends she

remained “available in theory[,] until all of the necessary of the

contracting puzzle were put in place.”                  Finally, she says that, on

November 18, 2016,2 Ms. Benezet-Parsons acknowledged that she “now

understood” that Ms. Loew had not been provided with a daily rate,

or even a consulting agreement.                       She promised to respond by

November 21 and did so in offering Ms. Loew a “base labor rate of

$655.”

        Ms. Loew expressed “shock” at what she contends was an

unacceptably low offer.          She asserts that it failed to account for

the fact that USAID was willing and able to compensate DAI for

“indirect costs” as part of the contract and thus were able to pay

her more.          She attempted to show Ms. Benezet-Parsons all the

indirect costs, like providing Medicare and standard corporate

benefits, that Ms. Loew was being asked to “absorb,” but which


        2
      The complaint, in an obvious typographical error, designates
the year as “2019.” (ECF No. 1, ¶ 41).
                                            5
        Case 8:19-cv-03352-DKC Document 30 Filed 09/08/20 Page 6 of 34



they could instead bill to USAID.         She argues this number belied

a misunderstanding of USAID policy and regulation and would have

left her with only $392 per day after she absorbed indirect costs.

Sensing an “untenable situation,” she reached out to Dr. Bond for

help.     In response, Dr. Bond explained he would “fully support”

Ms. Loew as DAI’s agent because she was “invaluable” to the

proposal and would have “invaluable” contributions to the project.

However, quoting his various responses via text and email, she

shows he otherwise expressed ambivalence.         For instance, he texted

her initially, “Do what you need/want to do. If you can’t reach an

agreement, so be it.”      Eleven days letter he emailed, “As I said,

if it doesn’t work for you, it doesn’t work. I will miss ou [sic]

and the important contribution you would have made.” The remaining

two messages adopt a similar sentiment: he would miss her as part

of the project, but that he understood her decision on an agreement

with DAI. Ultimately, negotiations seem to stall out and stop

entirely when Ms. Benezet-Parsons made it clear that “$655 was the

maximum, drop-dead number.”

        Ultimately, Ms. Loew did not agree to the $655 rate. Although

she does not expressly say DAI moved on without her (her narrative

simply ends), it is implied in the fact she is bringing these

claims.    As final proof that this offer was not made in good faith

or with a full understanding of industry practice or USAID policy,

Ms. Loew points to a later “short-term” contract she was offered

                                      6
       Case 8:19-cv-03352-DKC Document 30 Filed 09/08/20 Page 7 of 34



with DAI in July 2017.        Here she initially asked for a daily rate

over $900.    She does not explain the specifics of this project but

explains her “price proposal” was “functionally the same as she

attempted to demonstrate in November 2016.”               She claims Dr. Bond

told   colleagues    that     the   price    requested     was   “not   at    all

unreasonable” and a different DAI employee ultimately offered her

$840, even though she accepted $825 to afford DAI “a small profit.”

       On November 21, 2019, Ms. Loew brought a complaint against

DAI, as it relates to her work in 2016, for breach of contract,

unjust enrichment, bad faith “negotiations” and unconscionability

as contract claims, and for conversion, fraud and negligence in

tort. (ECF No. 1, at 15-17).          On January 29, 2020, DAI filed a

motion to dismiss arguing that Plaintiff failed to state a single

claim in her complaint.         (ECF No. 22).      On March 11, 2020, Ms.

Loew filed an opposition, attempting to add a quantum meruit claim.

(ECF No. 28).    DAI replied on March 25, 2020.            (ECF No. 29).

II.    Standard of Review

       A motion to dismiss under Fed.R.Civ.P. 12(b)(6) tests the

sufficiency of the complaint.        Presley v. City of Charlottesville,

464 F.3d 480, 483 (4th Cir. 2006).            In evaluating the complaint,

unsupported legal allegations need not be accepted.                 Revene v.

Charles Cty. Comm’rs, 882 F.2d 870, 873 (4th Cir. 1989).                     Legal

conclusions    couched   as    factual      allegations    are   insufficient,

Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009), as are conclusory

                                       7
       Case 8:19-cv-03352-DKC Document 30 Filed 09/08/20 Page 8 of 34



factual allegations devoid of any reference to actual events.

United Black Firefighters of Norfolk v. Hirst, 604 F.2d 844, 847

(4th Cir. 1979); see also Francis v. Giacomelli, 588 F.3d 186, 193

(4th Cir. 2009).   “[W]here the well-pleaded facts do not permit the

court to infer more than the mere possibility of misconduct, the

complaint has alleged - but it has not ‘show[n]’ – ‘that the

pleader is entitled to relief.’”         Iqbal, 556 U.S. at 679 (quoting

Fed.R.Civ.P. 8(a)(2)).      Thus, “[d]etermining whether a complaint

states a plausible claim for relief will . . . be a context-

specific task that requires the reviewing court to draw on its

judicial experience and common sense.”            Id.   At this stage, an

outside document can only be considered when it is “integral to

and explicitly relied on” in the complaint and “the plaintiffs do

not challenge its authenticity.”         Philips v. LCI Intern, Inc., 190

F.3d 609, 618 (4th Cir. 1999) (citing Parrino v. FHP, INC., 146

F.3d 699, 705-06 (9th Cir. 1998) (“A district court ruling on a

motion to dismiss may consider documents whose contents are alleged

in a complaint and whose authenticity no party questions, but which

are   not   physically   attached   to    the   [plaintiff’s]   pleading.”)

(internal quotation marks omitted)).

      Generally, pro se pleadings are liberally construed and held

to a less stringent standard than pleadings drafted by lawyers.

Erickson v. Pardus, 551 U.S. 89, 94 (2007) (quoting Estelle v.

Gamble, 429 U.S. 97, 106 (1976)); Haines v. Kerner, 404 U.S. 519,

                                     8
       Case 8:19-cv-03352-DKC Document 30 Filed 09/08/20 Page 9 of 34



520 (1972).     However, courts, well beyond the smattering cited by

DAI and including the Eastern District of Virginia, have declined

to extend such leniency to pro se parties who are practicing or

licensed attorneys.       See Fitistics, LLC v. Cherdak, No. 1:16-cv-

112-LO-JFA, 2018 WL 4059375 (E.D.Va. August 23, 2018) (citing

Tatten v. City and Cty. of Denver, 730 F.App’x. 620, 625 (10th Cir.

2018) (collecting cases from its own circuit and the Second, Fifth,

Sixth and Seventh circuits)) (“[pro se party] is not entitled to

the consideration normally afforded to pro se parties who lack

familiarity with the law, the court system, and its policies and

procedures”).     This caselaw is persuasive on the issue.              As a

practicing    attorney,     Ms.   Loew    is   entitled    to   no   special

consideration in judging the sufficiency of her complaint.

III. Choice of Law

       In federal diversity cases, a court must apply the choice of

law rules of the forum state.        Klaxon Co. v. Stentor Elec. Mfg.

Co., 313 U.S. 487, 497 (1941).           Ms. Loew asserts that the “many

Maryland events” involved and “DAI’s standard form consulting

agreement” suggest Maryland law should apply.             (ECF No. 28-1 at

17).    However, she ultimately acquiesces in Defendant’s reliance

on Maryland’s choice of law rules in applying Virginia law to

Plaintiff’s breach of contract, quasi contractual claims and tort

claims.    (Id.); (ECF No. 22-1, at 16-18).          DAI’s choice of law




                                     9
     Case 8:19-cv-03352-DKC Document 30 Filed 09/08/20 Page 10 of 34



analysis reaches the correct result, despite not fully squaring

its choice of law principles with the facts at hand.

     Under Maryland rules, tort claims are governed by the law of

the state where the injury was suffered, not where the wrongful

act took place.    Johnson v. Oroweat Foods Co., 785 F.2d 503, 511

(4th Cir. 1986); see also Philip Morris Inc. v. Angeletti, 358 Md.

689, 744 (2000).       In determining which law to apply to contract

claims, Maryland courts apply lex loci contractus, the law of the

place where the contract is made.          See e.g. Allstate Ins. Co. v

Hart, 327 Md. 526, 529 (1992).       A “contract is made where the last

act necessary to make the contract binding occurs.”            Riesett v.

W.B. Doner & Co., 293 F.3d 164, 173 n.5 (4th Cir. 2002).                 An

exception applies when the applicable foreign law runs counter to

a “very strong” public policy of the state.           Kramer v. Bally’s

Park Place, Inc., 311 Md. 387, 390 (1988) (collecting cases); see

also Am. Motorists Ins. Co. v. ARTRA Group, Inc., 338 Md. 560, 573

(1995).

     While Defendant is right to “assum[e] for choice of law

purposes that a contract was formed” as it relates to the contract

claims, (ECF No. 22-1, at 17), it does not fully address quasi-

contractual claims where the very existence of a contract is in

question   and   the   last   act   unclear.   DAI   relies   on   RaceRedi

Motorsports, LLC v. Dart Machinery, Ltd., 640 F.Supp. 2d 660, 665

(D.Md. 2009), in arguing lex loci contractus applies to a claim

                                      10
        Case 8:19-cv-03352-DKC Document 30 Filed 09/08/20 Page 11 of 34



for unjust enrichment.        However, in RaceRedi, the parties agreed

a contract existed but disputed its scope.           640 F.Supp.2d at 663.

Similarly, Elliot AmQuip LLC v. Bay. Elec. Co., Inc., applied the

principle to unjust enrichment and quantum meruit claims, but,

there again, the contract’s existence was not in dispute.                  No.

ELH-10-3598, 2011 WL 2174893 at *1 (D.Md. June 2, 2011) (citing

Konover Prop. Tr., Inc. v. WHE Assocs., Inc., 142 Md.App. 476,

490-92 (2002)).

        Nevertheless, although Defendant cites no caselaw on this

point, there is some support for the proposition that lex loci

contractus applies to quasi-contract claims based on an implied

contract theory.        Konover, 142 Md.App. at 492 (rejecting the

argument that lex loci contractus did not apply to claims of an

implied     contract,     unjust    enrichment,      quantum    meruit      and

detrimental reliance simply because it was “difficult to ascertain

precisely the last action necessary to make a contract binding in

a   quasi-contractual      setting”).       Where   Maryland   courts      have

rejected the use of lex loci contractus on these grounds, however,

they have instead relied on the Second Restatement of Conflict of

Laws.     See e.g. In re Baltimore Emergency Services II, 401 B.R.

209 (Md. L.B.R. 2008) (citing Taylor v. Grafton, 273 Md. 648, 660

(1975))     (finding    “no   Maryland     case   applying   choice   of    law

principles to an alleged quasi-contract”).           The Restatement looks

to “the local law of the state where the contract requires the

                                      11
     Case 8:19-cv-03352-DKC Document 30 Filed 09/08/20 Page 12 of 34



services . . . be rendered, unless . . . some other state has a

more significant relationship to the transaction and the parties”

in which case the other state’s law applies.       Restatement (Second)

of Conflicts of Laws § 196 (1971).

     Whether the Restatement or lex loci contractus apply to the

quasi contractual claims, however, Defendant is right to apply

Virginia law to all of Plaintiff’s claims.          Here the injury to

plaintiff took place in Virginia, meaning that Virginia tort law

applies.   If a contract is presumed, the last act of acceptance

would have occurred in Virginia where Ms. Loew resides.          There is

no Maryland public policy that would council against applying

Virginia law here.    If lex loci contractus does not apply to the

claim of unjust enrichment and the Restatement test is used

instead, Ms. Loew rendered her services from Virginia, where she

works and lives.     (ECF No. 1, ¶1).     While Maryland and Delaware

may have an interest in the litigation as it affects DAI’s members

as citizens, (ECF No. 12), their interest is not more significant

than Virginia’s interest in protecting the rights of Ms. Loew as

a citizen and as host to a large portion of the conduct in question.




                                   12
      Case 8:19-cv-03352-DKC Document 30 Filed 09/08/20 Page 13 of 34



IV.   Analysis

      A.     Breach of Contract3

      Ms. Loew fails to state a claim for breach of contract.               “To

state a valid claim for breach of contract under Virginia law, a

plaintiff must claim that the defendant owed it a legal obligation,

the defendant violated that obligation, and, as a consequence,

injury or damage inured to the plaintiff.” Frank Brunckhorst Co.,

LLC. v. Coastal Atl., Inc., 542 F.Supp.2d 452 (E.D.Va. 2008)

(citing Caudill v. Wise Rambler, Inc., 210 Va. 11, 13 (1969)).               To

form a valid and enforceable contract, “there must be mutual assent

of the contracting parties to terms reasonably certain under the

circumstances.”        Allen v. Aetna Cas. & Sur. Co., 222 Va. 361, 364

(1981)     (emphasis    added).     “A    contract     involves   a   bilateral

exchange,     a   meeting   of    the   minds,   and   an   understanding    of

obligations undertaken.”         Jones v. Peacock, 267 Va. 16, 20 (2004).




      3Defendant is wrong to claim Ms. Loew has abandoned her claim
of an “express” contract. (ECF. No. 29, at 9). It relies on an
overly technical reading of a single header in her opposition:
“Material Breach of a Contract Implied in Fact,” (ECF No. 28-1, at
25) and its own misstatement of law. (ECF No. 28-1, at 9). Express
and implied-in-fact contracts are not distinguished by whether
they are “reduced to writing or not.”    (ECF No. 29, 9). The very
case to which Defendant relies says, under Virginia law, an express
contract can be written or oral, but is “no different” than
“implied-in-fact” contract except that the latter relies on “terms
and conditions [] implied in law from the conduct of the parties.”
Spectra-4, LLP v. Uniwest Com. Realty, Inc., 290 Va. 36, 43 (2015).
Moreover, under either theory, the basics of contract formation
apply. Id. Lastly, Ms. Loew implicitly refutes this claim in her
opposition itself. (ECF No. 28-1, at 9).
                                         13
       Case 8:19-cv-03352-DKC Document 30 Filed 09/08/20 Page 14 of 34



A contract that is “too vague and indefinite” provides no basis

for a remedy and therefore is unenforceable.          Id. (citing Valjar,

Inc. v. Mar. Terminals, 220 Va. 1015, 1018 (1980); Progressive

Constr. Thumm, 209 Va. 24, 30-31 (1968)).            “It is well settled

under Virginia law that agreements to negotiate at some point in

the future are [also] unenforceable.”            Beazer Homes Corp. v.

VMIF/Anden Southbridge Venture, 235 F.Supp.2d 485, 490 (E.D.Va.

2002) (collecting cases).       To bind a principal, an agent must be

acting with either actual authority, “where the agent reasonably

believes, in accordance with the principal’s manifestations to the

agent” or apparent authority, “when a third party reasonably

believes the actor has authority to act on behalf of the principal

. . . traceable to the principal’s manifestations” in forming an

agreement.     Rahbar v. Law Office of Arquilla & Poe, PLC, 1:19-cv-

1475, 2019 WL 1575191 at *10 (E.D.Va. April 11, 2019) (citing

Restatement (Third) of Agency §2.01).

       To start, any understanding between Ms. Loew and Mr. Bond as

to compensation for her work on the proposal that predates a time

when Mr. Bond was acting as an agent for DAI are not imputed to

DAI.     The   amended   complaint   expounds    events   leading   to   the

“agreement” with Mr. Bond that was the basis for her work on the

proposal and which is “memorialized” in text messages between the

two.   (ECF No. 1, ¶ 7).    Although “not articulated expressly,” she

said the “consideration for the proposal work she offered Mr. Bond

                                     14
     Case 8:19-cv-03352-DKC Document 30 Filed 09/08/20 Page 15 of 34



was understood to be” two-fold: (1) “compensation for the days she

worked   on   task    order   at   a   market    rate”    consistent   with   the

“highest” rate USAID would permit of someone of her “particular

skill and experience” and (2) “for an appropriate amount of time

over the life of the take order to perform the work called for”

(Id., ¶ 9).    However, at the time, Mr. Bond was working for another

firm, not DAI.       (Id., ¶ 10).      Even with Plaintiff’s inference that

Mr. Bond was an agent for DAI when he began “spearheading their

proposal on or about May 5, 2016” as true,4              any implicit and prior

understanding as to an agreement between Ms. Loew and Dr. Bond

preceding this date cannot be imputed to DAI.

     However, Ms. Loew describes enough of her communications with

Dr. Bond to show that the subsequent promises he allegedly made to

her once he was ostensibly an agent for DAI were supported by

either apparent or actual authority.              Ms. Loew contends that Dr.

Bond and DAI reached an agreement that DAI would hire on his team

for the proposal and would “employ his team if the proposal was

successful.”     (ECF No. 1, ¶ 15).           If true, he would be reasonable

in his belief that he had the authority to pick his team and push

for their employment.         Even if not, DAI reached out to her for

input on the “analysis” portion of the proposed “statement of work”


     4 Ms. Loew explains in an opposition header that she was not
an employee of Dr. Bond but a “Member of a Loosely Formed Team He
Had Assembled.” (ECF No. 28-1, at 14).


                                         15
     Case 8:19-cv-03352-DKC Document 30 Filed 09/08/20 Page 16 of 34



and “pressed [her] frequently for dates on which she would be able

to travel to Kyiv to commence work.”5        (ECF No. 1, ¶ 28).        Such

conduct by DAI granted Dr. Bond apparent authority as it was not

unreasonable for Ms. Loew to believe he had the authority both to

secure her work on the proposal and to select her for placement

onto the project.   Moreover, the promises Dr. Bond allegedly made

to Ms. Loew before and after Dr. Bond became DAI’s agent appear

substantially the same.       Prior to working with DAI, Dr. Bond




     5 Defendant attached a chain of emails between Ms. Benezet-
Parsons and Ms. Loew to its motion to dismiss. It argues that
Plaintiff has quoted from them, so they are integral and relied
upon in her complaint and properly before us. However, Plaintiff
here challenges the authenticity of all but one of the individual
emails in the chain. (ECF No. 28-1, at 17). Strangely, she does
not identify exactly which email, relied upon by DAI, she believes
to be authentic, but seemingly implies it is the November 18 email
relied upon most directly in her complaint. (ECF No. 1, ¶ 41-42).
She   argues   the   rest  are   not   self-authenticating   under
Fed.R.Evid. 902-903. (ECF No. 28-1, at 19). Ms. Loew is correct
that this November email is the “sole email” from Ms. Benezet-
Parsons from which she quotes directly, (ECF No. 28-1, at 18).
However, in her complaint, she expressly refers to her email
responses to and from Ms. Benezet-Parsons on specific subjects,
(ECF No. 1, ¶ 49-46), with reference to certain dates (Id., ¶ 41,
43, 46). Moreover, Defendant’s “Attachment A” to its motion to
dismiss puts forward only a single email chain encapsulating the
entirety of this back and forth between the two.        This email
correspondence is evidence that was expressly relied upon in, and
integral to the complaint.       As DAI suggests, the rule of
completeness would counsel for inclusion of the entire chain. (ECF
No. 29, at 5) (citing Fed.R.Evid. 106). DAI further argues that
Ms. Loew’s challenge of these emails’ authenticity is baseless.
(ECF No. 29, at 6). However, it is not necessary to weigh-in on
whether the authenticity challenge is made in good faith.      The
entirety of the email chain adds little to the facts as summarized
in the complaint. Only the facts set forth in the complaint are
considered herein.
                                   16
        Case 8:19-cv-03352-DKC Document 30 Filed 09/08/20 Page 17 of 34



initially told her she would be compensated for any future work on

the proposal with a position on the team if the firm with which

Dr. Bond was working won.        (ECF No. 1, ¶ 7).     As Ms. Loew alleges

that DAI then hired Dr. Bond and granted him the ability to pick

his team should it win the bid.            Although included in a section

on on “Fraud and Negligence” as a “cause of action,” (ECF No. 1,

¶ 69(d)), Ms. Loew also alleges that from her work done shortly

after this to the award, Dr. Bond “expressly and impliedly”

promised her “repeatedly” that he would ensure that she would get

compensated for her work done to date with “meaningful, market

rate consultancy.”        (ECF No. 1, ¶ 69(d)).        This dual promise,

therefore, can be imputed to DAI.

        Nevertheless, Dr. Bond, as DAI’s agent, and Ms. Loew did not

spell out the central terms of either “consideration”: payment for

her work to date and payment as a hire for the project.          Therefore,

while Plaintiff may have alleged sufficiently that there was mutual

assent between the two that Ms. Loew would be compensated in some

form on both fronts, there is no alleged “meeting of the minds” as

to the central terms of Ms. Loew’s employment, particularly her

pay.6       In fact, Ms. Loew makes no allegations that she pursued


        6
       Ms. Loew does not assert a prior course-of-dealing with DAI
which would allow such a price to be implied, although she argues
industry custom would supply a much higher one than offered, if
not exactly what she requested. (ECF No. 28-1, at 21). In fact,
her subsequent dealing with DAI belies such uniformity in dealings


                                      17
      Case 8:19-cv-03352-DKC Document 30 Filed 09/08/20 Page 18 of 34



compensation for her work on the proposal in negotiating directly

with DAI, either before or after she attempted to secure placement

on the project itself.       As to this placement, Ms. Loew and DAI

failed to move beyond preliminary negotiations over her hiring,

despite her expectation that it was forthcoming.        As her complaint

also highlights, Ms. Benezet-Parsons responded to Ms. Loew on

November 18, 2016, highlighting the lack of any such agreement

while laying out the potential terms they could offer should they

hire her on.   (ECF No. 1, ¶ 41).    This email, as the starting point

for   their    subsequent   negotiations,     represents    the    classic

agreement to agree that belies the formation of an actual contract.

In her conversations with Ms. Benezet-Parsons she was, in her own

words, “unwilling to commit to a timetable before a good faith

consulting agreement was offered and accepted.”            (ECF No. 1, ¶

40). In fact, Ms. Loew, by her own admission, never accepted DAI’s

explicit offer.      Even if her response is not construed as a

counteroffer, DAI refused to modify its initial offer to the higher

per day labor rate Ms. Loew requested.       Likewise, she refused ever

to accept their initial offer as too low.            A contract was not




in that she alleges DAI offered her more for a similar “short-term
contract” in July 2017, but significantly less than she initially
asked for, and more than what she ultimately agreed to. (ECF No.
1, ¶ 62).
                                    18
     Case 8:19-cv-03352-DKC Document 30 Filed 09/08/20 Page 19 of 34



formed: either in compensating Ms. Loew for her proposal work or

in hiring her onto the project.

     Ms. Loew was fully aware that she and DAI might not ultimately

come to an agreement.       There was no explicit assurance of either

form of consideration in her agreeing to take part in the proposal,

even if done “on spec.” (ECF No. 1, ¶ 8).                Ms. Loew concedes

upfront    she   “had   never   been   offered    a   formal   consulting   or

employment agreement [from DAI] with all terms of engagement.”

(ECF No. 1, ¶ 31).        While stating it “was never convenient” to

discuss such an agreement, Ms. Loew admits she actively avoided

any firm commitment to DAI as to a potential start date as these

dates “would most likely be determined to be binding.”              (Id., ¶¶

28, 30).    She insists, nevertheless, that a contract was implied

as “[s]he would not have agreed to work on the proposal if she had

not believed that [DAI] . . . would deal with her in anything but

the best of faith.”         (Id., ¶ 34).          Even with bad faith in

negotiating, there can be no breach without a contract.

     In fact, Ms. Loew herself alleges facts that show a clear

offer made by Ms. Benezet-Parsons on behalf of DAI that she never

accepted, even accepting her bald legal assertion that she was

“[c]areful not to phrase her response in the form of a rejection

or a counteroffer.”      (ECF No. 1, ¶ 46).      As the complaint explains,

Ms. Loew was “shocked” that Ms. Benezet-Parsons “offered her

nothing more than a base labor rate of $655.”            (ECF No. 1, ¶ 44).

                                       19
       Case 8:19-cv-03352-DKC Document 30 Filed 09/08/20 Page 20 of 34



In turn, Ms. Loew never accepted this offer in that she felt the

offered price “was not reasonable” due to the costs she would have

to absorb.    (ECF No. 1, ¶ 55).          Plaintiff admits that “she made

no decision,” because she felt the “offer was ridiculous” and that

they were at an “impasse.”        (ECF No. 1, ¶ 57, 60).       Indeed, the

parties ultimately got no further toward an actual meeting of the

minds as to the compensation owed Ms. Loew: DAI made clear that

“$655 was the maximum, drop-dead number” it was willing to provide

her.   (ECF No.1, ¶ 61).     Nowhere does she allege that she accepted

this offer.    In fact, she alleges that the DAI offer emanated from

a “misunderstanding of USAID’s regulations on contractor pay.”

(ECF No. 1, ¶¶ 47-61).      Ms. Loew attempted to correct this alleged

misunderstanding in working toward a contract, but to no avail.

Here she seems to allege a violation of “USAID policy and even

law” in not offering her more but alleges no actual cause of action

under such policy.     (ECF No. 1, ¶61, ¶69).        Even in spelling out

her “Breach of Contract” claim, Ms. Loew alleges DAI “failed to

compensate Petitioner for her invaluable work on its winning

proposal . . . by failing to offer her a consulting agreement at

market rates.”     (ECF No. 1, ¶ 69(a)).       Although she alleges that

Dr. Bond “repeatedly” had promised her compensation as mentioned,

she fails to allege virtually any specific terms of such promises

other than her own calculations as to fair pay based on her

experience on USAID projects.        Such allegations show there was no

                                     20
      Case 8:19-cv-03352-DKC Document 30 Filed 09/08/20 Page 21 of 34



meeting     of    the    minds    or   mutual     assent    here.        Ms.   Loew    has

effectively negated a central element of her own claim. Her breach

of contract claims will be dismissed.

      B.        Quantum Meruit

      For the first time in her opposition to DAI’s motion to

dismiss, Ms. Loew raised a claim of quantum meruit seeking to

recover “based on an implied contract.”                    (ECF No. 28-1, at 24).

An   allegation         not   raised    in   the    complaint       is   not    properly

considered here.          However, the court must decide whether Ms. Loew

should     be    granted      leave    to   amend   her    complaint      to   add    this

additional claim.             The Federal Rules of Civil Procedure provide

that a party may amend a pleading as a matter of course within 21

days of serving it.              Fed.R.Civ.P. 15(a)(1).         Once the right to

amend as a matter of course expires, as it has in this case, “a

party may amend its pleading only with the opposing party’s written

consent or the court’s leave.”               Fed.R.Civ.P. 15(a)(2).            Denial of

leave to amend should occur “only when the amendment would be

prejudicial to the opposing party, there has been bad faith on the

part of the moving party, or the amendment would be futile.”

Johnson v. Oroweat Foods Co., 785 F.2d 503, 509 (4th Cir.1986); see

also Mayfield v. National Ass'n for Stock Car Auto Racing, Inc.,

674 F.2d 369, 379 (4th Cir. 2012).                  An amendment is futile if it

could not withstand a motion to dismiss.                   See Perkins v. U.S., 55

F.3d 910, 917 (4th Cir. 1995).

                                             21
     Case 8:19-cv-03352-DKC Document 30 Filed 09/08/20 Page 22 of 34



     Under Virginia law, quantum meruit makes out nearly the same

quasi-contractual claim as unjust enrichment: a plaintiff must

show she rendered “valuable services” to a defendant who was

similarly on notice that the “claimant, in performing the work,

expected to be paid by the defendant.”        Raymond, Colesar, Glaspy

& Huss, P.C. v. Allied Cap. Corp., 961 F.2d 489, 490-91 (4th Cir.

1992) (citing Humphreys Railways, Inc. v. F/V Nils S., 603 F. Supp.

95, 98 (E.D.Va. 1984)).    To qualify for this equitable remedy, the

defendant must not only have accepted the valuable services, but

also have requested them in forming an implied contract.         Raymond,

961 F.2d at 491 (explaining this remedy cannot apply to the same

subject matter as an express contract). The remedy’s scope is

limited to “damages amounting to the reasonable value of the work

performed, less the compensation actually received for that work.”

T. Musgrove Constr. Co., Inc. v. Young, 840 S.E.2d 337, 341 (Va.

2020) (citing Mongold v. Woods, 278 Va. 196, 203 (2009)).

     Here, as explained, DAI was on notice of Ms. Loew’s invaluable

addition to Dr. Bond’s team having agreed to have Dr. Bond “and

his associates” onto the proposal and, as Ms. Loew alleges, “employ

his team if the proposal was successful.”        (ECF No.1, ¶ 15).     In

doing so, DAI clearly sought out Dr. Bond and his expertise, which

included his expertise in staffing a team for the proposal and

project.   While there is no allegation that DAI knew of Ms. Loew’s

potential contribution to this team at this initial juncture, she

                                   22
     Case 8:19-cv-03352-DKC Document 30 Filed 09/08/20 Page 23 of 34



alleges they eventually reached out directly to her to “gather all

of the information they needed to conduct the due diligence USAID

required before proposing her.”         (ECF No.1, ¶ 9).     She further

alleges that DAI worked in tandem with Dr. Bond as their agent to

have Ms. Loew “significantly contribute to a statement of work

that would define her role” and she provided responses to numerous

technical issues directed to her “long before” the proposal was

due for submission.      (ECF No.1, ¶17).      It is clear from such

allegation that granting leave for Plaintiff to amend the complaint

as it relates to her claim of quantum meruit would not be futile.

She may seek to amend in adding this claim.7

     C.   Unjust Enrichment

     This portion of the complaint states a claim as it relates to

unjust enrichment.   (ECF No. 1, ¶ 69(c)).     In many ways, an unjust

enrichment claim begins where a breach of contract claim ends.

“The cause of action for unjust enrichment . . . applies as



     7 The complaint itself is ambiguous as to how far back Ms.
Loew alleges she worked on the proposal on DAI’s behalf in seeking
unjust enrichment and quantum meruit relief.          However, as
mentioned, beyond identifying key experts and essential personnel,
there was little to no work done on the proposal prior to Dr. Bond
agreeing to work with DAI in May. (ECF No. 1, ¶ 14). Ms. Loew’s
opposition, however, seeks “Quantum Meriut” [sic] “[b]ecause
Petitioner had provided substantial services to DAI between May
and August 2016, which allowed it to win a contract for which it
otherwise would not have been competitive.”     (ECF No. 28-1, at
24). Therefore, any quantum meruit or unjust enrichment for which
Plaintiff may be entitled after amendment is confined solely to
this period and does not include any alleged work done prior to
Dr. Bond becoming an agent of DAI in May.
                                   23
     Case 8:19-cv-03352-DKC Document 30 Filed 09/08/20 Page 24 of 34



follows: (1) ‘[plaintiff] conferred a benefit on [defendant]; (2)

[defendant] knew of the benefit and should reasonably have expected

to repay [plaintiff]; and (3) [defendant] accepted or retained the

benefit without paying for its value.’”        T. Musgrove, 840 S.E.2d

at 341 (quoting Schmidt v. Household Fin. Corp., II, 276 Va. 108,

116 (2008)).   Where some quasi-contractual claims like “quantum

meruit require a request for services, unjust enrichment does not.”

Fessler v. Int. Bus. Machs. Corp., 959 F.3d 146, 157 (4th Cir.

2020) (citing T. Musgrove 840 S.E.2d at 341 (“When the defendant

has not requested the plaintiff’s services, a plaintiff’s claim is

for unjust enrichment.”)).     A plaintiff is entitled to recover up

to the “benefit realized and retained by the defendant.”                T.

Musgrove, 840 S.E.2d at 341 (citing Schmidt, 276 Va. At 116)).

     Ms. Loew alleges that her work was central to the proposal

that DAI put forth to USAID in a bid and “was acknowledged to be

one of the keys to winning” that bid.         (ECF No. 1, ¶ 8).        She

asserts that USAID itself had her listed as “essential personnel”

on the task order under “the terms of the request for proposals”

it released.   (Id.).    In return, she expected to be compensated

for her market value adjusted according to USAID policy, both for

her work completed and her work to come on the project itself.

(Id., ¶ 9).    Whether her assuredness in her future placement on

the project was misplaced, there is little dispute that Ms. Loew

conferred a benefit on the work proposal in spending months working

                                   24
      Case 8:19-cv-03352-DKC Document 30 Filed 09/08/20 Page 25 of 34



“on spec” and in being a recognized and substantial factor in DAI’s

winning bid.    (Id., ¶ 8).    DAI knew of Ms. Loew’s contribution to

this proposal, particularly because she was “acknowledged” as a

key factor in winning the bid and because she was included as an

“essential personnel” on the task order.            Lastly, DAI not only

incorporated Ms. Loew’s work into its own bid but used that bid to

secure the project.    DAI clearly accepted and retained the benefit

of her work.       She has pled all the essentials of an unjust

enrichment claim and DAI’s motion to dismiss this claim will be

denied.

      D.    Other “Causes of Action”

      It is not entirely clear if Ms. Loew entirely abandons her

tort or fraud claims as Defendant’s reply asserts, (ECF No. 29, at

2),    or    her    claim     for   “Bad    Faith     Negotiations      and

Unconscionability.”    (ECF No. 1, ¶ 69(b),(c),(d)).       In addition to

the three claims put forth above, her opposition simply reasserts

the “other ‘causes of action’” laid out in her complaint. However,

she concedes they do not form independent causes of action but can

provide “factors aggravating and resulting from the breach” where

“independent, willful torts” have been committed. (ECF No. 28-1,

at 25).     In turn, she argues they form an independent “basis for

Petitioner’s claim of punitive damages,” beyond the mere breach of




                                    25
        Case 8:19-cv-03352-DKC Document 30 Filed 09/08/20 Page 26 of 34



contract.8      (ECF No. 28-1, at 25) (citing 17th St. Assocs. V. Markel

Int’l Ins., 373 F. Supp.2d 584, 599 (E.D.Va. 2005)).                      In finding

these       claims   to    state   no    such      independent   torts,   it   is   not

necessary to reach whether such claims would be relevant to any

eventual question of damages.

        1.     Bad Faith Negotiations and Unconscionability

        Ms.     Loew’s      claims       of     bad     faith     negotiations      and

unconscionability do not give rise to independent torts or contract

claims.        “Under Virginia Law, every contract contains a covenant

of good faith and fair dealing; however, a breach of those duties

only gives rise to a breach of contract claim, not a separate cause

of action.”          Albayero v. Wells Fargo Bank, N.A., No. 3:11CV201-

HEH, 2011 WL 4748341 at *6 (citing Brunckhorst, 542 F.Supp.2d at

462; Charles E. Brauer Co., Inc. v. NationsBank of Va., N.A., 251

Va. 28, 33 (1996)).          Similarly, “there is no tort cause of action

for bad faith in Virginia.”               Harris v. USAA Cas. Ins. Co., 37 Va.

Cir.         553,     at     *11        (Va.Cir.Ct.       1994).     Alternatively,

unconscionability, like mutual mistake or duress, is simply a

defense to an otherwise valid agreement.                        Black v. Powers, 49

Va.App. 113 (2006) (citing Restatement (Second) of Contracts §




        8
       DAI correctly clarifies that such an independent basis is
necessary to recover punitive damages precisely because “punitive
damages are not available in Virginia for breach of a contractual
duty.” (ECF No. 29, at 13) (citing Kamlar Corp. v. Haley, 299
S.E.2d 514, 518 (Va. 1983)).
                                              26
        Case 8:19-cv-03352-DKC Document 30 Filed 09/08/20 Page 27 of 34



152).        Therefore, it likewise does not establish an independent

cause of action.       Here the allegation that Defendant operated in

bad faith speaks only to whether DAI violated an implied covenant

of good faith inherent in any contract and therefore only goes to

whether Defendant generally breached a contractual duty owed to

Plaintiff. On the other hand, a claim of “unconscionability” would

only serve as a defense if a contract between Loew and DAI is

found.       Neither states a cause of action.      This allegation fails

to state a claim and is hereby dismissed.

        2.     Conversion

        Bundled with the unjust enrichment claim in the complaint is

a tort claim for conversion.            (ECF No. 1, ¶ 69(c)).         As to

conversion, Ms. Loew fails to state a claim. Under Virginia Law,

“[a] person is liable for conversion for the wrongful exercise or

assumption of authority over another’s goods, depriving the owner

of their possession, or any act of dominion wrongfully exerted

over property in denial of, or inconsistent with, the owner’s

rights.” Simmons v. Miller, 261 Va. 561, 582 (2001). “In general,

a cause of action for conversion applies only to tangible property.

However, many courts have recognized the tort of conversion in

cases where intangible property rights arise from or are merged

with a document, such as a valid stock certificate, promissory

note, or bond.” United Leasing Corp. v. Thrift Ins. Corp., 247 Va.

299, 305 (1994).

                                      27
       Case 8:19-cv-03352-DKC Document 30 Filed 09/08/20 Page 28 of 34



       While there is disagreement as to the scope of property that

falls under Virginia’s conversion law, all agree that this cause

of action involves the unauthorized use of property.               Some courts

have subsequently argued that the types of “intangible property

subject to conversion is not exhaustive” even though United Leasing

Corp. was narrowly focused on a “document evincing title or other

proof of the right of ownership.”          See e.g., E.I du Pont De Nemours

and Co. v. Kolon Indus., Inc., No. 3:09cv58, 2011 WL 4625760 at *4

(E.D.Va. October 3, 2011).        The district courts in Virginia are

divided   on   the   matter.    The   Western     District   has    held   that

intangible property “cannot be converted absent its merger with a

document evidencing title.” E.I. du Pont, No. 3:09cv58 at *4

(citing Hinkle Oil & Gas, Inc. v. Bowles Rice McDavid Graff & Love,

LLP,   617   F.Supp.2d   447,   453-55     (W.D.Va.   2008)).   The   Eastern

District, on the other hand, has recognized intangibles well

outside this category of property.           E.I. du Pont, No. 3:09cv58 at

*4 (citing     In Re Outsidewall Tire Litig., 748 F.Supp.2d 557

(E.D.Va. 2010) (blueprints were convertible property); Combined

Ins. Co. of Am. V. Wiest, 578 F.Supp.2d 822 (W.D.Va. 2008) (a

company’s targeted-recruitment list was convertible property));

but cf. Tire Eng’g and Distrib., LLC. v. Shandong Linglong Rubber

Comp., LTD., 682 F.3d 292, 310 (4th Cir. 2012) (arguing blueprint

conversion claim was not preempted by the Copyright Act only where

there is “unlawful retention of the tangible object embodying its

                                      28
       Case 8:19-cv-03352-DKC Document 30 Filed 09/08/20 Page 29 of 34



work.”).         Where the Virginia courts agree is that a conversion

claim must involve the use of property “without the consent of the

owner.”          Nossen v. Hoy, 750 F.Supp. 740, 743 (E.D.Va. 1990)

(emphasis added) (collecting cases).

           It is not necessary to resolve whether Virginia’s conversion

law covers Ms. Loew’s intellectual property as incorporated into

the proposal (as a tangible document) as she consented to its use

in   securing         DAI’s   involvement    in    the   USAID   project.      “Per

agreement” with Bond, she expected she “would be compensated for

her work on the proposal with a position on the task order” if

“the firm with which Bond was working” was awarded the project.

(ECF       No.   1,    ¶   7).    However,        as   mentioned,   this    initial

understanding was made solely between Mr. Bond and Ms. Loew and

nowhere does she allege that she objected to the use of her work

in the proposal even as Mr. Bond began to speak with DAI about

“spearheading their proposal.”              (ECF No. 1, ¶ 15).       The entirety

of Ms. Loew’s negotiations with DAI, in fact, occurred after it

had incorporated Ms. Loew’s work, with her help, into a winning

proposal. (Id., ¶ 37). Prior to and leading up to DAI’s submission

of the proposal to USAID, Ms. Loew, by her own admission, “was not

especially concerned about the consulting agreement she would be

offered.”         (Id., ¶ 34).9     Further, she does not actually allege


       9
       She attributes this to her apparent confidence that whatever
deal she could secure with DAI would be to her satisfaction. (Id.)
                                        29
      Case 8:19-cv-03352-DKC Document 30 Filed 09/08/20 Page 30 of 34



DAI exceeded its authorized use of her eventual work in the

complaint itself.             For the first time, in her opposition she

instead argues that DAI was “not entitled to appropriate the

intellectual property of Ms. Loew.” (ECF No. 28-1, at 15).                          As Ms.

Loew is herself an attorney, the court declines to read her

complaint so liberally to infer this allegation is made out in the

original complaint.

      In any event, amendment as to this count would be futile.

The   complaint         itself    shows     she    willingly       incorporated      this

information into the proposal when requested by DAI.                       She alleges

simply that DAI “could not have won the task order competition,”

“[h]ad [Plaintiff] not contributed to its proposal.”                       (ECF No. 1,

at 15-16).    Even assuming this to be true, it never used her work,

as contained in the proposal, without her consent.                         Even if the

project was built around the proposal, as the proposal itself

anticipates,       it    is     unclear    that    this     is    even   the   kind    of

unauthorized       use     of     intellectual          property    that     conversion

prohibits.    There is no suggestion her sections were later lifted

verbatim     and    incorporated          into    the    actual    project     or    that

separating out where Ms. Loew’s intellectual property began and




                                            30
       Case 8:19-cv-03352-DKC Document 30 Filed 09/08/20 Page 31 of 34



others end, as it relates to the proposal, is even possible.                The

conversion claim must fail.10

       3.   Fraud and Negligence

       Plaintiff claims both fraud and negligence as it relates to

an alleged failure of Dr. Bond, as an agent for DAI, in “refusing

to seek intervention by an authority higher than Benezet-Parsons”

in moving her contract negotiations along and in “expressly and

impliedly” promising her market-rate compensation. (ECF No. 1,

¶ 69(d)).    She also claims a separate theory of negligence by both

Ms. Benezet-Parson and Dr. Bond as agents of DAI.               Although naming

Dr. Bond, this allegation seems to center solely around Ms.

Benezet-Parsons’s        “misunderstanding       of     USAID     policy    and

requirements” and her failure properly to “vet” the issue with her

“chain of command.”      (ECF No. 1 ¶ 69(e)).

       The fraud claim is frivolous and is dismissed.                    As DAI

correctly states, to plead fraud properly under Virginia Law, a

plaintiff must allege: “(1) a false representation of a material

fact, (2) made intentionally and knowingly, (3) with intent to

mislead, (4) reliance by the party misled, and (5) resulting

damages to the party misled.” Advanced Res. Int’l, Inc. v. Tri-

Star    Petrol.   Co.,   4   F.3d   327,   335   (4th   Cir.     1999)   (citing



       10
        The court also declines to grant leave to amend the
complaint as to this claim that DAI subsequently “misappropriated”
her intellectual property as such a bald legal assertion would not
save the claim from futility.
                                      31
     Case 8:19-cv-03352-DKC Document 30 Filed 09/08/20 Page 32 of 34



Nationwide Mut. Ins. Comp. v. Hargraves, 242 Va. 88, 91 (1991)).

As DAI also correctly notes, the Fourth Circuit has explained that

Virginia law is clear in differentiating between a fraud and breach

of contract claim.      Lissmann v. Hartford Fir Ins. Co., 848 F.2d

50, 53 (4th Cir. 1988).        “Colonial Ford distinguishes between a

statement that is false when made and a promise that becomes false

only when the promiser later fails to keep his word.           The former

is fraud, the latter is breach of contract.”       Id. (citing Colonial

Ford Truck Sales, Inc. v. Schneider, 228 Va. 671, 677 (1985)).

     Here, even if Dr. Bond’s promises can be imputed to DAI, they

were not false when made; they only became untrue when Dr. Bond,

and by extension DAI, failed to keep his word.           This sounds in

contract as dealt with above and is not a claim of fraud.              The

claim of fraud is dismissed.

     The exact theories of negligence, however, are harder to

discern   but     Ms.   Loew     appears   to   state    (1)    negligent

misrepresentations made by Dr. Bond that she would be compensated

for her work, and (2) that Dr. Bond and Ms. Benezet-Parsons were

negligent in their negotiations to hire her.             (ECF No. 1, ¶

69(d),(e)).     These claims, too, must be dismissed.

     In alleging negligence, Ms. Loew can point to no duty she was

owed by DAI outside of an alleged contractual one.          The “finding

of a legal duty” is a “prerequisite to a finding of negligence.”

Quisenberry v. Huntington Ingalls Incorp., 296 Va. 233, 241 (2018)

                                    32
     Case 8:19-cv-03352-DKC Document 30 Filed 09/08/20 Page 33 of 34



(citing    Jeld-Wen, Inc. v. Gamble, 256 Va. 144, 149 (1998)).

Therefore, the question is a “dispositive threshold” one. Marshall

v. Winston, 239 Va. 314, 318 (1990).          As to the first theory,

Virginia law makes clear that Ms. Loew’s allegation as to Dr.

Bond’s repeated false promises is the exact kind of “negligent

misrepresentation” claim that is not separately cognizable from a

contract claim.       Design and Prod., Inc. v. Am. Exhibs., Inc., 820

F.Supp.2d 727, 742 (E.D.Va. 2011).           As to the second theory,

Virginia law has also made clear that a person alleging “injury

stemming   from   a    professional   relationship”   may   not   pursue   a

negligence claim where such duties arise “only by virtue of . . .

contract.”    Gradillas Ct. Reps., Inc. v. Cherry Bekaert, LLP, No.

2:17cv597, 2018 WL 6626166 at *16-17 (E.D.Va. November 6, 2018).

(citing Hewlette v. Hovis, 218 F.Supp. 2d 332, 335-37 (E.D.Va.

2004)).

     Ms. Loew does not allege that either Dr. Bond or Ms. Benezet-

Parsons, as business colleagues of Ms. Loew, owed her any kind of

special duty of care.        The only duty she alleges they owed her

arose out of an alleged contract, and, as such, they do not state

claims distinct from a breach of contract.         As these allegations

do not state a claim for negligence, they are dismissed.




                                      33
     Case 8:19-cv-03352-DKC Document 30 Filed 09/08/20 Page 34 of 34



V.   Conclusion

     For the foregoing reasons, the motion to dismiss filed by

Defendant will be granted in part and denied in part.         A separate

order will follow.



                                                  /s/
                                        DEBORAH K. CHASANOW
                                        United States District Judge




                                   34
